Citation Nr: 1452779	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center Beaches from May 30, 2011 through June 3, 2011.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decisional letter of the Gainesville, Florida Department of Veterans Affairs (VA) Medical Center (MC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board is unable, at this time, to make a decision based on the claims file, as it appears to be incomplete.  

A computer printout appears to reflect that the Veteran's claim for reimbursement for treatment from May 27, 2011 to June 3, 2011 was approved by G.R. Cooper on July 20, 2011.  However, it also appears to reflect that the Veteran's claim for reimbursement for treatment from May 27, 2011 to May 29, 2011 was approved by G. H. Stein on August 12, 2011.  The Board is unsure why there were two approval dates, only one of which was inclusive for May 29 through June 3, 2011.  A November 2011 VA printout reflects that the Veteran was paid to stabilization (May 27, 2011 to May 29, 2011).  The claims file reflects that the Veteran's claim for reimbursement was denied in approximately August 2011; however, no such determination letter is associated with the claims file.  

The Board is unsure if the Veteran was enrolled in the VA health care system and had received medical service under authority of 38 U.S.C. chapter 17 within the 24 month period preceding the furnishing of the May and June 2011 treatment, a requirement for reimbursement under 38 U.S.C. § 1725.  A computer printout associated with the claims file reflects that the Veteran's social security number does not match a social security number in Veterans Benefits Administration (VBA).  However, May 2011 private records reflect that the Veteran travels to the Gainesville, Lake City to VA.

A May 30, 2011 physician progress note reflects that when the Veteran is stable and improving, the need for a CT guided right lower lobe lung nodule biopsy needs to be discussed.  Thus, it appears that the Veteran may not have yet been stable; however, the Board is not a medical institution and a clinical opinion is not of record.  A November 2011 Statement of the Case (SOC) reflects that the Veteran's care was reviewed twice by a physician or physicians; however, no such reviews are associated with the claims file.

The claims file does not include information as to whether a VA or other Federal facility was feasibly available.  The SOC reflects that the "available information indicates that no attempt was made to contact the VA transfer coordinators during [the Veteran's] admission."  However, it does not reflect if beds were actually available.  The Veteran, in a statement dated in December 8, 2011, stated that a VA representative, Angie, at the Gainesville Veterans Affairs office reported that she had spoken to "Baptist Beaches Hospital" and indicated that she would be talking to them daily.  However, it is not clear from the claims file if Baptist Medical Center Beaches requested a bed and was told one was, or was not, available.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file: a.) the initial VAMC determination/denial letter for reimbursement; b.) a formal finding as to whether the Veteran was enrolled in the VA health care system and had received medical service under authority of 38 U.S.C. chapter 17 within the 24 month period preceding the furnishing of the May and June 2011 treatment; c.) all clinical opinions reviewed by the VAMC which found a date of stabilization for the Veteran (if no such written opinion(s)is/ are available, obtain a written opinion and associate it with the claims file);d.) a formal finding as to whether VA or federal facility beds were available at the time of the Veteran's date of stabilization.   

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



